
	

114 HR 3558 IH: Perpetual POW/MIA Stamp Act
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3558
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2015
			Mr. Bilirakis (for himself, Mr. Crowley, Mr. Rush, Mr. Benishek, and Mr. Cook) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To provide for the issuance of a forever stamp to honor the sacrifices of the brave men and women
			 of the Armed Forces who are still prisoner, missing, or unaccounted for,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Perpetual POW/MIA Stamp Act. 2.FindingsThe Congress finds that—
 (1)the Department of Defense reports that more than 83,000 service members remain missing since World War II;
 (2)the United States Government has an obligation to achieve the fullest possible accounting for the Americans who have gone missing while serving the country and to leave no one unaccounted for in future conflicts;
 (3)in 1982, the POW/MIA flag became the first flag other than the Flag of the United States to fly over the White House in Washington, DC;
 (4)on August 10, 1990, Public Law 101–355 designated the POW/MIA flag as The Symbol of our Nation’s concern and commitment to resolving as fully as possible the fates of Americans still prisoner, missing, and unaccounted for in Southeast Asia.; and
 (5)the POW/MIA flag should maintain continued visibility as a constant reminder of the plight of America’s Prisoners of War and Missing in Action.
			3.Perpetual POW/MIA stamp
 (a)In GeneralIn order to continue to honor the sacrifices of the brave men and women of the Armed Forces who have been prisoner, missing, or unaccounted for, the Postmaster General shall provide for the issuance of a forever stamp suitable for that purpose and depicts the National League of Families POW/MIA flag.
 (b)DefinitionFor purposes of this Act, the term forever stamp means a definitive stamp which meets the postage required for first-class mail up to one ounce in weight, and which retains full validity for that purpose even if the rate of that postage is later increased.
 (c)Effective DateThe stamp described in subsection (a) shall be issued beginning as soon as practicable after the date of the enactment of this Act and shall not thereafter be discontinued.
			
